DETAILED ACTION
The following is a first office action upon examination of application number 17/362551. Claims 21-40 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1 - Yes) Claims 21-27 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 28-34 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 1 – No) Claims 35-40 are directed to a computer-readable medium. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of machine accessible storage medium. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a machine accessible storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101). 
(Step 2A) The claims recite an abstract idea instructing how to present ranked media based on calculated group and individual scores, which is described by claim limitations reciting: receiving one or more media files, wherein the one or more media files include content for display on one or more viewing devices to one or more members of a viewing group; receiving first profile information from a first viewing member; receiving second profile information from a second viewing member; receiving a request; for each of the one or more media files, determining a first score for the first viewing member and a second score for the second viewing member; determining a group score for each of the one or more media files based on the first score of the first viewing member and the second score of the second viewing member; selecting a predetermined number of media files based on a ranking of the one or more medial files based on the group score; and sending instructions for displaying the selected media file. The identified recited limitations in the claims describing presenting ranked media based on calculated group and individual scores (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas since the claims are related to economic practices and marketing activities or, alternatively, “Mental Processes” since they can be performed by a human, mentally or with pen and paper. Dependent claims 22, 24-27, 29, 31-34, 36, and 38-40 recite limitations that further describe presenting ranked media based on calculated group and individual scores (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 21 (i.e., the device processor; server processor; first viewing device of a first viewing member; and second viewing device of a second viewing member), claim 28 (i.e., the storage device that stores instructions; at least one processor that executes the instructions; device processor; server processor; first viewing device of a first viewing member; and second viewing device of a second viewing member), and claim 35 (i.e., the computer-readable medium storing instructions; device processor; server processor; first viewing device of a first viewing member; and second viewing device of a second viewing member), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements reciting receiving, by a device processor, one or more media files from a server processor; receiving, by the device processor, first profile information from a first viewing device; receiving, by the device processor, second profile information from a second viewing device; receiving, by the device processor, a request for a video stream from at least one of the first viewing device and the second viewing device; and sending, by the device processor, instructions to at least one of the first viewing device and the second viewing device for displaying the reformatted video stream incorporating the selected media file, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra-solution activities (data gathering/output).  
In Electric Power Group, limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid was found to merely indicate a field of user or technical environment, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Additional elements reciting reformatting the video stream and incorporating the selected media files into the reformatted video stream do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. These additional elements are recited at a high level of generality and only link generally link the abstract idea to a technological environment or field of use. Similarly, additional elements in claims 23, 30, and 37 related certain identification mechanisms do not yield an improvement; these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting receiving, by a device processor, one or more media files from a server processor; receiving, by the device processor, first profile information from a first viewing device; receiving, by the device processor, second profile information from a second viewing device; receiving, by the device processor, a request for a video stream from at least one of the first viewing device and the second viewing device; and sending, by the device processor, instructions to at least one of the first viewing device and the second viewing device for displaying the reformatted video stream incorporating the selected media file, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra-solution activities (data gathering/output).  With respect to data gathering/output limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additional elements reciting reformatting the video stream and incorporating the selected media files into the reformatted video stream do not yield an improvement in the functioning of the computer itself, nor do they yield improvements. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22, 26-29, 33-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0339596 (Ioannidis); in view of US 2014/0067828 (Archibong).

As per claim 21, Ioannidis teaches: a computer-implemented method for optimal selection of a media file for members of a viewing group, including: receiving, by a device processor, one or more media files from a server processor, wherein the one or more media files include content for display on one or more viewing devices to one or more members of a viewing group; ([0050] …the application may interface with an online database of restaurants, movies, or other activities. Then, based on the information specified by the organizer, including but not limited to type of event, location, as well as which friends have been invited, the application makes suggestions selected from this database that best fit the interests of the group [0081] …The choices suggested by the system may be obtained from an online database, such as shown in step 2125).
receiving, by the device processor, first profile information from a first viewing device of a first viewing member; receiving, by the device processor, second profile information from a second viewing device of a second viewing member; ([0005] Fandango provides a service for single users to find movie ticketing information and buy tickets online. Users can login through the account registered by Fandango or their Facebook account. Fandango maintains a profile of the user and stores his purchase records. [0062] One embodiment of a method 700 for constructing a profile of a user. [Abstract] …The methods and apparatus allow a user profile to be constructed based on ratings that a user provides to items in a database. [0071] …The system also maintains a profile of users, including gender, occupation, activities (likes, comments), text status (tweets), for example. [0048] …logs in by providing her credentials, for example. In another example, she does not login, but provides contact information that uniquely identifies her, such as an email address, Facebook identification, phone number, etc.).
for each of the one or more media files, determining, by the device processor, a first score for the first viewing member and a second score for the second viewing member; ([Abstract] …allow prediction of a rating that an individual with a particular user profile may give to a similar item in a database. [0013] …The method further comprises predicting a rating that the user would assign to each of the plurality of possible items in the database based on a profile of the user and on features of each of the plurality of possible items)
determining, by the device processor, a group score for each of the one or more media files based on the first score of the first viewing member and the second score of the second viewing member; ([Abstract] … predict the best choice for a group activity by considering the ratings of all users within a group…the system selects recommendations for the users, comprising elements such as movie title … The system sends notifications to the users. [0015] …The method also comprises steps of assigning a weight to the rating of each user for the plurality of possible items, and of determining a score for each of the plurality of possible items based on the assigned weights for each user and on ratings of the plurality of possible items from each user in the group of users. [0059] Each item in the filtered list may then receive a score, which is a weighted average of the ratings the users in the group give to the items)

selecting a … number of media files based on a ranking of the one or more medial files based on the group score; ([0064] …The prediction is based on a profile of the user and on features of each of the plurality of possible items. The method further comprises a step 930 for selecting an item from the plurality of possible items selected in step 910, based on the predicted ratings. [0066] Control is then passed to step 1150 for selecting an item from the plurality of possible items based on the determined score from step 1140. Control is then passed to step 1160 to send electronic notification to each user in the group of users identifying the selected item. [Abstract] … predict the best choice for a group activity by considering the ratings of all users within a group…the system selects recommendations for the users, comprising elements such as movie title … The system sends notifications to the users; the calculated score for the media files (items) represents the ranking of the media file as it represents the file’s rank/standing in relations to the other files)

Although not explicitly taught by Ioannidis, Archibong teaches: receiving, by the device processor, a request for a video stream from at least one of the first viewing device and the second viewing device;  ([0048] …environment 100 may include multiple users 101 [0062] … information may be pulled to the user device responsive to a request received from the client device 130 [0107] … dongle 810 may send instructions via IR to content source 820… dongle 810 may be communicatively coupled to a network such as the internet via an HDMI cable (e.g., an HDMI cable coupled to content source 820  [0108] In general, social TV dongle 810 receives a video stream 850 from content source 820 and outputs a modified video stream 860 to TV 830 [0174] … user 101 selects a program from, for example, a social programming guide [0279])
selecting a predetermined number of media files based on the ranking… ([0059] … From the relevance scores for each content object, the relevance and ranking engine 225 ranks the content objects for a user, e.g., from highest relevance score to lowest. The relevance and ranking engine 225 then can select content objects to send to a notification controller 265, or can serve the highest ranked content object directly to the client device 130 as a notification(s)).
reformatting the video stream and incorporating the selected media files into the reformatted video stream; and sending, by the device processor, instructions to at least one of the first viewing device and the second viewing device for displaying the reformatted video stream incorporating the selected media file ([0108] … dongle 810 receives a video stream 850 from content source 820 and outputs a modified video stream 860 to TV 830. The modified video stream 860 may include social content from social networking system 160. For example, social TV dongle 810 may overlay advertisements from social networking system 160 onto video stream 850 in order to create modified video stream 860 for display on TV 830… The modified video stream 860 may also include content from OTT providers 403. For example, TV dongle 810 may overlay videos from NetFlix onto video stream 850 in order to create modified video stream 860 for display on TV 830 [0112] … social TV dongle 810 may analyze incoming video stream 850 in order to determine when a broadcast commercial in the video stream begins. Then, social TV dongle 810 may overlay a full-screen advertisement 870a over the commercial. In one embodiment, advertisement 870a may be for a product that is currently being displayed in a TV show. [0146] … the modified video stream is sent for display on a display device of a first user. In some embodiments, the modified video stream is sent by social TV dongle 810 to a TV such as TV 830. In other embodiments, the modified video stream is sent to any other appropriate display device such as a computer monitor, a tablet computer, and the like).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ioannidis with the aforementioned teachings of Archibong with the motivation of serving the highest ranked content to users (Archibong [0059]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Archibong to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for selection of the highest ranked content for presentation.

As per claim 22, although not explicitly taught by Ioannidis, Archibong teaches: determining, by the device processor, at least one of a first classification for the first viewing member based on the first viewing device and a second classification for the second viewing member based on the second viewing device ([0048] …environment 100 may include multiple users 101  [0213] At step 2220, a second display device of the user is determined. For example, social TV dongle 810 may determine that the user is interacting with a smartphone while viewing the content on the first display device. As another example, social TV dongle 810 may determine that the user is interacting with a tablet computer while viewing the content on the first display device. [0261] …where identities of a first and second user are determined. This may be accomplished by, for example, analyzing MAC addresses of the users' mobile devices).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ioannidis with the aforementioned teachings of Archibong with the motivation of identifying content to provide/recommend to users (Archibong [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Archibong to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the identification of users based on their devices.

As per claim 26, Ioannidis teaches: determining the group score based on a weighted average of at least the first score and the second score of the members of the viewing group ([0015] …The method also comprises steps of assigning a weight to the rating of each user for the plurality of possible items, and of determining a score for each of the plurality of possible items based on the assigned weights for each user and on ratings of the plurality of possible items from each user in the group of users).
  
As per claim 27, Ioannidis teaches: wherein determining the group score further includes factoring one of a … media file identifier ([0015] … The method comprises a step for selecting a plurality of possible items from a database. The method further comprises a step of determining a rating for each of the plurality of possible items from the database for each user in the group of users. The method also comprises steps of assigning a weight to the rating of each user for the plurality of possible items, and of determining a score for each of the plurality of possible items based on the assigned weights for each user and on ratings of the plurality of possible items from each user in the group of users; group score is determined based on a media identifier (unique vector for media item in database). [0056] In one embodiment, each item in the database is associated with a unique vector v describing the item's features). Examiner notes that the present claims do not set forth how the media file identifier is used in determining a group score; therefore, any involvement of a media file identifier in determining a group score satisfies the claimed feature.
Although not explicitly taught by Ioannidis, Archibong teaches: wherein determining the group score further includes factoring one of a geographic identifier ([0059] … The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user-generated content objects and third-party content objects) relative to a user, for ranking the content objects by their relevance scores, and for selecting content objects for sending to users as notifications or as responses to user requests. To calculate the relevance score, the relevance and ranking engine 225 determines a location value by comparing the content object location and a current location for the user device 210 … Then, the relevance and ranking engine 225 combines the location value, interest value, connection value, and time value to determine the relevance score for the content object with respect to the user).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ioannidis with the aforementioned teachings of Archibong with the motivation of scoring using location relevance (Archibong [0059]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Archibong to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of geographic location in determining a score.

As per claim 28, this claim recites limitations substantially similar to those addressed by the rejection of claim 21, above; therefore, the same rejection applies.

As per claim 29, this claim recites limitations substantially similar to those addressed by the rejection of claim 22, above; therefore, the same rejection applies.

As per claim 33, this claim recites limitations substantially similar to those addressed by the rejection of claim 26, above; therefore, the same rejection applies.

As per claim 34, this claim recites limitations substantially similar to those addressed by the rejection of claim 27, above; therefore, the same rejection applies.

As per claim 35, this claim recites limitations substantially similar to those addressed by the rejection of claim 21, above; therefore, the same rejection applies.

As per claim 36, this claim recites limitations substantially similar to those addressed by the rejection of claim 22, above; therefore, the same rejection applies.

As per claim 40, this claim recites limitations substantially similar to those addressed by the rejection of claim 27, above; therefore, the same rejection applies.

Claims 23, 24, 30, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0339596 (Ioannidis); in view of US 2014/0067828 (Archibong); in view of US 2015/0178781 (Luk).

As per claim 23, Ioannidis teaches: determining, by the device processor, an available identification mechanism for one of the first viewing device and the second viewing device, wherein the available identification mechanism includes one of device usage ([0048] …logs in by providing her credentials, for example. In another example, she does not login, but provides contact information that uniquely identifies her, such as an email address, Facebook identification, phone number, etc.; identification through device usage as the user provides credentials through the device).

Although not explicitly taught by Ioannidis, Archibong teaches: wherein the available identification mechanism includes one of device usage and facial recognition; … and wherein facial recognition includes determining member attributes based on one of the first facial recognition information and the second facial recognition information ([0172] … For example, facial recognition or body-size recognition may be utilized to compare captured images of users 101 with images associated with users 101 on social networking system 160 (e.g., a profile picture). [0173] … a facial recognition process, in order to determine an identity of user 101. Any appropriate action may then be performed according to the identity of user 101. [0174] … The captured image may then be analyzed using facial recognition in order to determine the identity of user 101. [0175] … The captured image may then be analyzed using facial recognition in order to determine the identity of user 101. Once the identity of user 101 is determined, a customized social programming guide for the identified user may be presented; identification through facial recognition)
One of ordinary skill in the art would have recognized that applying the teachings of Archibong to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of facial recognition for the identification of users.

Although not explicitly taught by Ioannidis, Luk teaches: wherein device usage includes determining i) a number of applications installed on one of the first viewing device and the second viewing device and ii) a usage frequency of the installed applications on one of the first viewing device and the second viewing device; ([0065] In a third example, a correlation group may include data related to application usage. According to various embodiments, application usage data may include, but is not limited to: information describing applications installed on the device, information describing the genres of applications installed on the device, web usage statistics, native application usage statistics, and installed application usage statistics).
One of ordinary skill in the art would have recognized that applying the teachings of Luk to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the collection of usage data related to applications on a device.

As per claim 24, Ioannidis teaches: wherein one of the first profile information and the second profile information includes a gender … of one of the first viewing member and the second viewing member ([0071] …The system connects to existing social networks, for example, Facebook, Google plus, Twitter or similar sites. The system also maintains a profile of users, including gender, occupation, activities (likes, comments), text status (tweets), for example).
Although not explicitly taught by Ioannidis, Archibong teaches: profile information includes a gender and an age group ([0054] … Demographic data typically includes data about the user, such as age, gender, location, etc., e.g., as included in the user's profile).
One of ordinary skill in the art would have recognized that applying the teachings of Archibong to the system of Ioannidis would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the collection of profile information including age data.

As per claim 30, this claim recites limitations substantially similar to those addressed by the rejection of claim 23, above; therefore, the same rejection applies.

As per claim 31, this claim recites limitations substantially similar to those addressed by the rejection of claim 24, above; therefore, the same rejection applies.

As per claim 37, this claim recites limitations substantially similar to those addressed by the rejection of claim 23, above; therefore, the same rejection applies.

As per claim 38, this claim recites limitations substantially similar to those addressed by the rejection of claim 24, above; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0029385 (Engel) – discloses the use of traffic associated with a device  as a means for user identification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683